Citation Nr: 0016331	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-03 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to July 1971.


FINDING OF FACT

The veteran's service-connected bronchial asthma is 
manifested by symptoms that do not more nearly approximate 
pulmonary function examination results and other associated 
symptomatology equal to or worse than forced expiratory 
volume in one second (FEV-1) of 56 to 70 percent predicted, 
or; FEV-1/forced vital capacity (FVC) of 56 to 70 percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§4.1, 4.7, 4.97, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In this regard, the Board 
further observes that the veteran testified in his personal 
hearing that his bronchial asthma is worse in the winter, and 
that at the time of his most recent Department of Veterans 
Affairs (VA) examination, he indicated that he would 
typically have an attack of bronchitis during the winter that 
would last as much as one month, all of which could be 
construed as warranting remand for a new VA examination 
during the winter months pursuant to Ardison v. Brown, 6 Vet. 
App. 405 (1994).  However, the record also reflects that the 
veteran did not indicate that the bout of winter bronchitis 
affected employment, and that he did not have a bout of 
bronchitis during the winter of 1998.  Consequently, since 
the veteran acknowledges that he did not have a period of 
exacerbation during the time frame for which an increased 
rating is requested, and there is no evidence that such an 
episode, when it does occur, affects the veteran's 
employment, the Board of Veterans' Appeals (Board) finds that 
remand in this instance for further examination during the 
winter months is not warranted.  See Voerth v. West, 13 Vet. 
App. 117, 122 (1999).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Following the revision of the rating criteria on October 7, 
1996, Diagnostic Code 6602 still relates to bronchial asthma 
and provides for a 10 percent evaluation for forced 
expiratory volume in one second (FEV-1) of 71 to 80 percent 
predicted, or; the ratio of FEV-1 to forced vital capacity 
(FVC) of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication provides an evaluation of 30 
percent.  FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids provides an evaluation 
of 60 percent.  FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; required daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications provides 
for an evaluation of 100 percent.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999).

The history of this disability shows that the veteran was 
originally granted service connection for bronchial asthma 
and assigned a 10 percent evaluation by a rating decision in 
October 1971, effective July 1971, based on service medical 
records.  Service medical records were found to indicate that 
the veteran was hospitalized in October 1970 for an acute 
respiratory disorder and was subsequently readmitted for 
measles and recurrent viral pneumonia.  The veteran 
thereafter developed asthma and he was noted to have been 
discharged as a result of asthmatic bronchitis.  This 
condition was not determined to have preexisted service.

Following a February 1972 reduction of the evaluation for 
this disability to noncompensable, a 10 percent evaluation 
was again assigned by a rating decision in February 1974.  
Additional applications for increased evaluations were 
subsequently denied by rating decisions in November 1977, 
July 1985, August 1993, and December 1993.

The subject application for an increased evaluation was filed 
in April 1998.  VA outpatient records received at that time 
for the period of January 1997 to April 1998 indicate that in 
September 1997, the veteran reported a history of asthma and 
pneumonia.  In December 1997, it was indicated that the 
veteran was smoking one pack of cigarettes each day and that 
sputum and lungs were clear.  An entry for January 1998 
indicates that the veteran had apparently called in with 
symptoms that were believed to sound like viral syndrome.  In 
April 1998, the veteran reported a history of chronic 
obstructive pulmonary disease (COPD) and asthma, and further 
indicated a desire to stop smoking.  The assessment was 
nicotine abuse.

VA respiratory examination in May 1998 revealed that the 
veteran reported a history of being allergic to eucalyptus.  
The examiner further related the veteran's history of smoking 
anywhere from 1 to 4 packs of cigarettes a day between the 
ages of 18 and 45, and his respiratory problems during and 
shortly after service.  In the ensuing years following 
service separation, the veteran reported frequent bouts of 
bronchitis.  He also indicated that he was hospitalized on 
one occasion for pneumonia and in 1993, for a left 
pneumothorax.  Over the previous ten years, the veteran had 
been in good condition except for cigarette smoking.  He 
would also usually have one bout of bronchitis every year 
requiring antibiotics.  He did not use inhalers for relief of 
bronchospasm.  The veteran reported that the chief disability 
related to his lungs was prolonged bouts of bronchitis which 
followed a typical upper respiratory infection.  These bouts 
were noted to be prolonged and could last for as much as a 
month.  During this period, expectoration of purulent sputum 
and wheezing was encountered.  Currently, the veteran 
reported an occasional daily cough and denied significant 
dyspnea on exertion.

Physical examination revealed an occasional cough, and oxygen 
saturation was at 94 percent with a respiratory rate of 12.  
Inspection of the chest demonstrated equal expansion of the 
lungs, and a scar from a left tube placement.  There were 
very faint expiratory wheezes in the lower lung zones 
bilaterally and percussion of the chest was found to be equal 
and resonant.  Diagnostic examination included pulmonary 
physiologic spirometry which indicated FVC at 6.40 liters, 
which was 105 percent of predicted, FEV-1 of 95 percent 
predicted, and a FEV-1/FVC ratio of 71 percent.  The forced 
expiratory flow (FEF) was noted to be 71 percent of 
predicted.  Chest X-rays were not interpreted to reveal any 
positive findings other than some increase in lung volume.  

The examiner did not believe that the veteran had classic 
asthma, noting that since service, the veteran's respiratory 
disease had been characterized by bouts of recurrent 
bronchitis which had been purulent with symptomatic 
bronchospasm.  Unlike typical asthma, the examiner noted that 
the veteran was not plagued with periodic attacks and did not 
use daily bronchodilators or anti-inflammatory agents.  The 
examiner instead found that the veteran's symptoms were those 
of bronchospastic bronchitis which accompanied upper 
respiratory tract infections.  The examiner further noted, 
however, that there was wheezing on examination and chest X-
rays indicated some increased in lung volume.  

It was the examiner's assessment that the veteran had some 
COPD with a bronchospastic component which seemed to date 
from the veteran's active service.  The examiner also 
indicated that there was also no doubt that there was a 
contribution from the veteran's continuing use of cigarettes.

VA outpatient treatment records for the period of May 1998 to 
May 1999 indicate that a May 1998 chest X-ray was interpreted 
to reveal moderate overexpansion without significant change 
from previous examination.  In September 1998, examination of 
the lungs revealed that they were clear, and the assessment 
included nicotine abuse.  Nicotine abuse was again assessed 
in January 1999.  A May 1999 medical evaluation reflected a 
diagnosis that included asthma in remission.

At the veteran's personal hearing in May 1999, the veteran 
testified that after the service, although his asthma was not 
a problem, pneumonia and bronchitis were a constant problem 
(transcript (T.) at p. 2).  While this was not as much of a 
problem now, he noted that he had problems with allergies and 
was more susceptible to colds (T. at p. 2).  The veteran 
indicated that he had received treatment for his bronchial 
asthma over the previous year at the VA (T. at p. 3).  He 
also indicated that the only time he would really have a 
problem with either bronchitis or pneumonia was once a year 
during the winter for which he would receive treatment at the 
VA (T. at pp. 3-4).  He denied having had any such problem 
during the previous winter (T. at p. 4).  

Social Security Administration (SSA) records received in 
September 1999 reflect the termination of SSA benefits 
relating to disabilities which do not apparently include the 
disability which is the subject of the instant appeal.


II.  Analysis

The veteran's bronchial asthma has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602, under both the "old" and "new" criteria for 
respiratory disorders.  The "new" rating criteria for 
respiratory disorders took effect on October 7, 1996.  As the 
veteran's claim for an increased evaluation for bronchial 
asthma was filed in April 1998, the evaluation of the 
veteran's bronchial asthma will be based on consideration of 
only the "new" criteria.  The Board finds that the regional 
office (RO)'s consideration of both the "old" and "new" 
criteria is not prejudicial to the veteran.  More 
specifically, the record reveals that by also applying the 
"old" criteria, the RO applied the law in a manner that was 
more liberal than required by legal precedent and, in any 
event, the RO had determined that the veteran was not 
entitled to an increased rating under either the "old" or 
"new" criteria.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board has considered the "new" criteria as to the 
veteran's bronchial asthma, and determined that it does not 
afford the veteran the benefit sought on appeal.  In this 
regard, the Board notes that under the new criteria 
applicable to bronchial asthma, it is specifically required 
that for a rating in excess of 10 percent, pulmonary function 
studies must disclose FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication, and there are no findings in any 
study that meet this criteria.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  In addition, the most recent VA examination in 
May 1999 revealed no evidence of daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.

Applying the Diagnostic Codes for chronic bronchitis or COPD 
would also not help the veteran's claim as the next highest 
rating of 30 percent requires that pulmonary function studies 
must disclose FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO(SB)) 56 
to 65 percent predicted, and once again, there are no 
findings in any study that meet this criteria.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6604 (1999).  

Thus, the veteran's service-connected respiratory disorder 
has not been manifested by symptoms that meet the criteria 
for a higher evaluation under Diagnostic Codes 6600, 6602, or 
6604.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, and 
6604.  As the weight of the evidence is plainly against an 
evaluation in excess of 10 percent for this disability, there 
is no basis for an award under the doctrine of reasonable 
doubt.  Nothing in this decision precludes the veteran from 
applying for an increased rating in the future should his 
symptoms increase in severity.


ORDER

An increased evaluation for bronchial asthma is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

